FILED
                             NOT FOR PUBLICATION                              MAR 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIJUN LIU,                                        No. 09-73196

               Petitioner,                        Agency No. A097-371-338

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Lijun Liu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Liu’s motion to reopen as

untimely because the motion was filed over two years after the BIA’s final

administrative decision, see 8 C.F.R. § 1003.2(c)(2), and Liu failed to demonstrate

changed country conditions to qualify for an exception to the time limit for filing

such motions, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 986-990.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73196